               Case 1:17-cv-08028-JMF Document 105 Filed 10/18/18 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                      )
MONOWISE LIMITED CORPORATION,                         )      ECF Case
                                                      )
                                                      )      CASE NO.: 1:17-cv-08028-JMF
                         Plaintiff,                   )
                                                      )
                    v.                                )
                                                      )
OZY MEDIA, INC. and CARLOS WATSON,
                                                      )
                                                      )
                          Defendants.
                                                      )
                                                      )
                                                      )
                                                      )




                                     Stipulation of Dismissal
        Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the Parties, by and through

     their undersigned counsel, hereby Stipulate to Dismiss this Action in its entirety with

     Prejudice and with all Parties to bear their own attorney’s fees and costs.




By: /s/ Tonia Ouellette Klausner                          By: /s/ Howard J. Shire
Tonia Ouellette Klausner                                  Howard Jeffrey Shire
WILSON SONSINI GOODRICH & ROSATI                          Pepper Hamilton LLP
Professional Corporation                                  620 Eighth Avenue
1301 Avenue of the Americas, 40th Floor                   New York, New York 10018
New York, New York 10019                                  Telephone: (212) 808-2700
Telephone: (212) 999-5800                                 Facsimile: (212) 286-9806
Facsimile: (212) 999-5899                                 Attorneys for Plaintiff Monowise Ltd.
Attorneys for Defendants Ozy Media Inc. and
Carlos Watson




#50519620 v1
                                                     October 17, 2018
